Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 8, 2013

                                           No. 04-13-00537-CV

                            IN RE BIOMEDICAL ENTERPRISES, INC.

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On August 7, 2013, relator filed a petition for writ of mandamus, an unopposed motion for
temporary relief and an emergency motion to direct the trial court to transmit documents under seal.

         Relator’s unopposed request for temporary relief is GRANTED. The trial court’s discovery order
of July 30, 2013 and any deadlines requiring production of documents by relator pursuant to that order are
temporarily STAYED pending final resolution of the petition filed in this court.

         Relator’s emergency motion regarding transmittal of documents under seal is GRANTED. The
trial court is ORDERED to transmit to this court the following documents filed under seal, along with any
accompanying attachments or exhibits: BioMedical Enterprises, Inc.’s Confidential Response to
Plaintiffs’ Motion to Compel Regarding Plaintiffs’ Sixth Requests for Production and Withholding
Statement, and BioMedical Enterprises, Inc.’s Confidential Motion for Protective Order With Regard to
Plaintiffs’ Sixth Requests for Production.
                                                                             PER CURIAM
         It is so ORDERED on August 8, 2013.




           ATTESTED TO: _____________________________
                          Keith E. Hottle
                          Clerk of Court



1
 This proceeding arises out of Cause No. 2010-CI-20398, styled William Casey Fox and Nancy Fox v. BioMedical
Enterprises, Inc., Camden Partners, Inc., Richard M. Johnston, Cross Atlantic Partners, Inc., John L. Cassis and
Alastair Clemow, pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldaña
presiding.